Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 5/26/2021.
Claims 1, 2, 4, 6-8, 10, 11, 13, 15-17, and 19 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a 
Claims 1 and 10 recite receiving data (enrollment indication, user data, and entity breach data), generating indicators for collected data, comparing indicators to thresholds, generating and providing notifications.  The limitations of receiving enrollment indications, receiving user information, generating indications based on entity data breaches (including determining the levels of breaches), comparing indicators to thresholds, generating multiple notifications based on comparison and instructions for actions, receiving user inputs for provided options, scanning transactional data, deactivating accounts (including cards associated with accounts), and providing the notifications and instructions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) in the form of managing business interactions and data privacy/security which represents certain methods of organizing human activity. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance commercial or legal interactions. 
The claimed invention collects data and compares that data to determine if there was a potential data breach.  Then a notification (or multiple notifications) is sent to a user to present that data.  Although the user is provided options, such as searching for breaches (“scanning”) and accepting or rejecting transactions as legitimate or fraudulent (second notification), and cards can be deactivated, these are till just forms of 
Additionally, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance concepts performed in the human mind (including an observation, evaluation, judgment, opinion) which represents the abstract idea of mental steps. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of user interactions.
The claimed invention is drawn to a system/method that collects data and compares that data to determine if there was a potential data breach, as described above. Potential fraudulent activities are identified and then the user is notified and provided the opportunity to perform actions in response.  Although it is claimed in a computer system environment, the computer system is merely a tool used to perform the claimed invention and the claimed invention is not tied to the underlying system.  Claim activities can be performed outside of the computer system such as identifying potential fraudulent activity based on anomalous purchasing activity (i.e. locations, times), notifying a user of a potential data breach using visual (scores, colors, etc.), allowing a user to confirm or deny a transaction, allowing user to block use of a card, allowing a user to request data regarding potential breaches (“scanning” during a past time period, etc.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable storage media and/or memory.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
–a network interface for communicating data. The “interface” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interface.  These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  For example, “network interface” can be interpreted as merely a generic tool for transmitting and receiving information over a network, such as those activities performed in Symantec (see MPEP 2106.05(d)(II)), Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not 
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 11 recite further elements related to specific types of notifications.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of notification does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2 and 11 are ineligible.
Claims 3, 12, and 20 recite further elements related to specific types of service (banking).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be 
Claims 4, 6, 7 and 13, 15, 16 recite further elements related to the generating of indicators, comparing those indicators to thresholds, and/or describing the thresholds.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 4, 6, 7 and 13, 15, 16 are ineligible.
Claims 5, 8, 14, and 17 recite elements that appear in independent Claim 19 and are addressed along with that claim above.  Therefore, Claims 5, 8, 14, and 17 are ineligible.
Claims 9 and 18 recite further elements related to specific actions recommended with the notification.  These activities fail to differentiate the claims from the related 


Response to Arguments
Applicant’s arguments filed 5/26/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant asserts that the claimed invention provides a practical application by “…reciting, “providing.. .the second notification to the user during the log-in process” the present claims “simplify[] how such notifications are provided to users, which decreases the number of actions that processors of provider computing systems must process.”).  However, Applicant merely recites the claim language and provides no additional analysis or support this assertion.  For example, Applicant does not provide evidence or support to show that prior systems were unable to or would not perform the steps recited (such as the ability to send multiple notifications during a log-in process).  It is 
Likewise, Applicant’s remarks regarding “quickly identifiable” visuals (such as colored risk indicators) does not provide clear evidence that this visual identification is performed in the claims that is a significant enough manner to render the claimed invention to be significantly more than the abstract ideas for the same reasons as above.  It is not clear that prior systems were unable to or would not perform these activities in order to monitor, notify, and protect against breaches and fraud and/or to reduce a number of actions by a user.  It has not been demonstrated that the use of a color indicator provides sufficient convenience to the user (such as reducing a significant number of steps and/or increasing the efficacy of a communication) in a manner that provides a practical application, improvement to the functioning of the computer, improvement to the art, etc.
II. Rejection of Claims under 35 U.S.C. §103
In view of Applicant’s amendments, the prior art have been withdrawn.  The closest prior art to the invention, as previously applied to the claims, includes: 
 notification specific to the customer regarding the data breach, providing the notification to the customer during a log-in process for a product or service associated with the provider computing system the notification being provided subsequent to an authorization of the user during the log-in process, the notification including an option for the user to scan for suspected fraudulent activity at the entity and to receive an indication of suspected fraudulent activity.  Regarding the newly amended claim element “wherein the first notification includes a color specific to the risk level of the one or more indicators” (see Fig. 8; 122; 122A; [0065], in addition to a risk score being displayed to a user, the scale is also color-coded based on the level of risk, each risk level having a different color to show the “risk of harm” of an event to a user).
DeLawter et al. (Pub. No. US 2016/0364727 A1), which discloses the use of a past predefined time period in generating breach indicators.
Federgreen et al. (Pub. No. US 2015/0154520 A1), which discloses assigning, by the provider computing system, a risk level to each one of the one or more indicators and determining, by the provider computing system, that the one or more indicators meet a threshold level for notifying the user of the data breach.
Target Customers are Targeted in Massive Data Breach), which discloses scanning the transaction information for suspected fraudulent activity and determining a fraudulent transaction based on scanning the transaction information for at least one of i) deactivating, by the provider computing system, a payment card associated with the fraudulent transaction; or, ii) providing, by the provider computing system, a supplemental notification to the user regarding the fraudulent transaction.
Additionally, regarding the newly amended claim material, Malcolm (Anomaly detection: safer Login with ThisData and Auth0) has been identified as teaching generating a second notification specific to the user and the suspected fraudulent transaction, the second notification comprising information of the suspected fraudulent transaction including a location of the suspected fraudulent transaction, a date of the suspected fraudulent transaction, a first selectable option to indicate that the suspected fraudulent transaction is not fraudulent, second selectable option to indicate that the suspected fraudulent transaction is fraudulent (see at least page 6 and pages 10-11, “If there is irregular activity like a sudden change in device or location, accessing the website at an unusual time…then your user will receive an email like this…the user was immediately notified of suspicious access to their account. They then responded by clicking “No it wasn’t [me]…”).
However, none of the prior art, alone or in combination, teach(es) the claimed invention as recited in the independent claims including all of the above elements and features, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  
III. Other Prior Art Considered
see at least [0018])
Iaroshevych (Pub. No. US 2019/0098053 A1). Discloses alerts and reviewing account activity for security issues (see at least [0049]; [0056])
Michel et al. (Patent No. US 9,392,008 B1). Discloses alerts and deactivating cards in response to identified data breaches (see at least column 1, paragraph 6 to column 3, paragraph 3)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        July 2, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624